UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5064


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GEORGE GRAHAM, III, a/k/a G,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00049-JPB-DJJ-2)


Submitted:    May 28, 2009                   Decided:   June 2, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Jacob A. Manning, DINSMORE & SHOHL, LLP, Wheeling, West
Virginia, for Appellant.   Thomas Oliver Mucklow, Assistant
United   States Attorney, Martinsburg,  West Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              George Graham, III, pled guilty pursuant to a written

plea    agreement     to   possession       with       intent    to    distribute      9.03

grams    of    cocaine     base     and    was    sentenced       to    46    months      of

imprisonment.        On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal, but raising one issue:

whether the district court plainly erred by accepting Graham’s

guilty plea.         Despite notice, Graham has not filed a pro se

supplemental brief.           For the reasons that follow, we dismiss in

part and affirm in part.

              There is a pending motion by the Government to dismiss

the appeal.      We grant the motion in part, noting that the record

reveals that Graham knowingly and voluntarily waived his right

to   appeal    his   sentence       in    his    plea    agreement      and   that     this

waiver   was    specifically        reviewed      by     the    magistrate     judge      at

Graham’s plea hearing in compliance with Fed. R. Crim. P. 11.

United States v. Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir.

1995);   United      States    v.    Marin,      961    F.2d    493,    496   (4th     Cir.

1992).    Moreover, we find no exceptions to the waiver rule as

the sentence imposed was not in excess of the statutory maximum,

United States v. General, 278 F.3d 389, 399-400 (4th Cir. 2002),

there    is    no    evidence       that    the    sentence       was     based      on    a

constitutionally impermissible factor, Marin, 961 F.2d at 496,

                                            2
and there is no indication that the proceedings were conducted

in violation of the Sixth Amendment right to counsel.                              United

States     v.   Attar,    38     F.3d      727,    732-33        (4th       Cir.   1994).

Accordingly, we dismiss the appeal of Graham’s sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    Accordingly, we affirm Graham’s conviction.                        This court

requires    that   counsel      inform     his    client,       in    writing,     of   his

right to petition the Supreme Court of the United States for

further    review.       If    the   client      requests       that    a   petition     be

filed,    but   counsel       believes     that    such     a    petition      would     be

frivolous,      then   counsel       may   move    this     court       for    leave    to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on the client.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     DISMISSED IN PART;
                                                                       AFFIRMED IN PART




                                           3